Schnepp, J.
(dissenting). I must disagree with the majority’s finding that appellant made a knowing and intelligent waiver. Appellant in her personal affidavit claims that she was deprived of her constitutional right to the effective assistance of counsel and a fair trial because of a conflict of interest resulting from the joint representation by the Public Defender of Chautauqua County of both appellant and codefendant, Aaron Hale. On February 19, 1973 Hale was interviewed by Assistant Public Defender Bruce K. Carpenter and on February 20, 1973 the court assigned William C. Arrison, Public Defender of the County of Chautauqua, as Hale’s counsel. On February 21, 1973 Mr. Carpenter represented Hale at his arraignment. The court advised that this specific Public Defender assignment was made to Carpenter to be handled separate from Public Defender matters and instructed him to "keep such matters as they come to your attention * * * as if they were, say, located out of the Woodin and Carpenter office [Carpenter’s private law office]”. Mr. Carpenter’s interoffice memorandum of February 19, 1973 stated that there would be a substantial conflict of interest for the Public Defender’s office if it represented codefendant Hallett or Parish. At their arraignment on March 16, 1973 both appellant and Parish requested the court to appoint an attorney. The court indicated that it had instructed Mr. Carpenter not to treat the Hale assignment as a Public Defender matter, but to handle it from the office of Woodin and Carpenter "so that there could be no conflict of interest making the Public Defender available for assignment” to appellant or Parish. After both indicated that they wanted the same attorney, he tentatively assigned the Public Defender and directed him to interview these defendants and to report to the court as to any possible conflict of interest. On March 19, 1973 Mr. Carpenter appeared for Hale and Mr. Arrison for appellant. Mr. Arrison stated that the Public Defender’s office must be considered as one office, analogous to a private law firm, with the entire staff responsible to him. Mr. Arrison further advised the court that he had no personal factual conflict of interest and that he had discussed with appellant and Parish the ethical considerations involved in representing multiple defendants. Appellant consented to the appointment of Arrison after he had explained in open court the reasons for the necessity of a consent. The court then assigned Mr. Arrison to represent appellant and separate counsel to represent Parish. Hale *818refused to consent to the assignment of the Public Defender to. represent appellant. The court then relieved Mr. Carpenter of his assignment to Hale and reassigned Woodin and Carpenter. Mr. Carpenter, who was reluctant to have Hale deprived of the use of the investigative staff and facilities of the Public Defender’s office, pointed out during his court appearance the presence of a conflict of interest resulting from the Public Defender’s representation of Hale. Hale testified at the trial that Mr. Carpenter had represented him since February, 1973 and that he had kept him aware of the court and trial proceedings. Mr. Carpenter was called as a witness for the People and testified that he was an Assistant Public Defender of Chautauqua County, that he represented Hale, first in his capacity as Public Defender and later as a private attorney. Further, he stated that in exchange for the information provided by Hale the charges against him were to be reduced to first degree manslaughter and Hale was to receive a sentence of probation. Chautauqua County Public Defender, Richard V. Slater, representing appellant on this appeal has filed a reply brief in which he contends that a conflict of interest is not avoided by assigning separate attorneys in a Public Defender’s office to represent codefendants with conflicting interests. He points out that appellant was prejudiced in the eyes of the jury because they observed that she and the principal witness against her were represented by the same office. It is interesting to note that on two occasions Mr. Carpenter moved this court for permission to file an amicus curiae brief concerning the conflict of interest issue and submitted appellant’s affidavit which is now before the court. An obvious conflict between the interest of appellant and Hale exists. Representation of both by the Public Defender’s office is analogous to representation of both by a single attorney or by a law firm (People v Wilkins, 28 NY2d 53). "Joint representation of codefendants may be permissible where there has been a knowing and intelligent waiver [citation omitted], or where no prejudice is shown” (People v Dell, 60 AD2d 18, 21). The existence of a conflict of interest issue was perceived by the court, counsel, appellant and Hale. When Hale refused to consent to the Public Defender’s appointment as appellant’s attorney, the court relieved Assistant Public Defender Carpenter as his attorney and reassigned the law firm of Woodin and Carpenter to represent Hale. This did not completely eliminate the possibility of conflicting obligations. The trial court has an important obligation to a defendant in these circumstances. "Defendants, * * * often unschooled in the nature of criminal proceedings, may not always sense when a conflict of interest does exist or perceive how such conflict may run counter to the effectiveness of his attorney’s representation. Thus, before the formal commencement of trial, it is the responsibility of the Trial Judge, independent of the attorney’s obligation to inform his clients of any conflicting interests which may hinder his representation, to 'ascertain, on the record, whether each defendant [represented by the same attorney] has an awareness of the potential risks involved in that course and has knowingly chosen it.’ (People v Gomberg, 38 NY2d 307, at pp 313-314)” (People v Macerola, 47 NY2d 257, 263). The Trial Judge’s inquiry of appellant as to her understanding of the conflict and his willingness to assign another attorney evidences his recognition of his obligation to apprise her of her right to effective assistance of counsel. It is apparent that it attached great weight to Mr. Arrison’s assurances, as it had the right to do (People v Gomberg, supra, p 314), that the conflict question had been fully discussed with appellant. On March 26, 1973 appellant declined the court’s offer to assign private counsel and stated that she understood the technical considerations relative to one attorney representing multiple defendants *819and the possibility of a conflict of interest. She reiterated her full confidence in Mr. Arrison. However, the trial court did not explore the scope of her knowledge of the nature and consequences of her decision. It did not sufficiently admonish the appellant of "the potential pitfalls of joint representation” (People v Macerola, supra, p 263). In her affidavit to this court appellant swears that her mental state was such that at the time of her arraignment she was willing to agree to any suggestions offered to her. She further states that while she was aware that conflict of interest questions were raised she was not advised of the dangers or the possible consequences to her. She swore that most of the discussions outside of the courtroom with her lawyer concerned the conflict between appellant and Parish and not the conflict between appellant and Hale. Based on the record before this court, I cannot fully determine that a knowing and voluntary choice was in fact made by appellant. Accordingly, I would remit the matter to County Court to take evidence on whether appellant was aware of the potential risks involved and knowingly chose to be represented by Public Defender Arrison despite those risks (People v Rivera, 62 AD2d 767). (Appeal from judgment of Chautauqua County Court—murder.) Present—Cardamone, J. P., Simons, Schnepp, Callahan and Doerr, JJ.